Citation Nr: 1034141	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge (VLJ) at a 
Travel Board hearing at the RO in May 2008; a transcript is of 
record.  This claim was previously before the Board in November 
2008, at which time the Board remanded it for additional 
development.  The VLJ who conducted the May 2008 hearing is no 
longer employed by the Board, and therefore, pursuant to the 
request of the Veteran, the case must be remanded for another 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's August 2007 substantive appeal to the Board, on 
VA Form 9, he requested to testify at a Travel Board hearing at 
the RO before a Veterans Law Judge.  See 38 C.F.R. § 20.700 
(2009).  In May 2008, he testified before a VLJ who is no longer 
employed by the Board.  In April 2010, the Board sent the Veteran 
a letter advising him that the law requires that the VLJ who 
conducts a hearing on appeal must participate in any decision 
made on that appeal.  The RO requested that the Veteran indicate 
whether he wished to have another hearing and, in May 2010, he 
responded that he indeed wants another Travel Board hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording the 
Veteran an opportunity for his requested hearing.  Therefore, a 
remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel 
Board hearing at the RO, in accordance with the 
procedures set forth at 38 C.F.R. § 20.700(a), 
20.704(a) (2009), as per the Veteran's request, 
and as the docket permits.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


